Citation Nr: 1113397	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  04-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from November 1998 to July 2002.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied the appellant's claim of entitlement to service connection for a bilateral knee disorder.  The Atlanta RO currently has jurisdiction of the case.

In January 2006, a Travel Board hearing was conducted at the Atlanta RO before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  Thereafter, in a March 2006 decision, the Board, in part, denied the bilateral knee service connection claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In April 2007, the parties in the litigation filed a Joint Motion for Partial Remand.  An April 2007 Order of the Court granted the Joint Motion and vacated the portion of the Board's decision which had denied service connection for a bilateral knee disorder.  In August 2007, the issue on appeal was remanded for re-adjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The case has now been returned to the Board for appellate review


FINDINGS OF FACT

1.  Throughout this appeal, the appellant has complained of bilateral knee pain.

2.  Radiographic examination of the appellant's knees was negative in November 2002.

3.  In March 2006, a private physician rendered a diagnosis of bilateral knee pain; radiographic examination was negative.

4.  The appellant underwent a VA examination in May 2009; the examiner stated that the clinical examination was normal.

5.  The May 2009 X-ray and MRI examinations of each knee were normal.

6.  No chronic right or left knee disorder, including degenerative changes, is shown to have been manifested in service or to a compensable degree within one year after the appellant's separation from service in July 2002.

7.  The competent and probative medical evidence of record preponderates against a finding that the appellant has current right or left knee pathology which is due to events that occurred during his active military service.


CONCLUSION OF LAW

Service connection for a bilateral (right or left) knee disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In November 2002, prior to the promulgation of the May 2003 rating action that, in part, denied the appellant's claim of entitlement to service connection for a bilateral knee disorder, the RO sent the appellant a letter that informed him of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his service connection claims under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  The appellant was sent a similar letter in August 2008.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, an August 2008 letter from VA contained the information required by Dingess.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  Private medical treatment records have been associated with the claims file and reviewed.  The appellant was afforded VA medical examinations in November 2002, and May 2009.  

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The November 2002 and May 2009 VA examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical records.  The examinations included descriptions of the history and symptoms for the claimed bilateral knee disorders and demonstrated objective evaluations.  MRI and radiographic examination was conducted.  The medical examiners were able to assess the nature, onset date, and etiology of the appellant's claimed right and left knee disorders.  

The Board finds that each examination report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that either examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed conditions.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the May 2004 Statement of the Case (SOC) and the August 2009 Supplemental SOC (SSOC) explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his bilateral knee claim has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his service connection claim, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  The August 2008 letter from VA contained the information required by Dingess. 

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the service connection claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a), 3.304 (2010). 

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Knee pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Review of the appellant's service medical treatment records reveals that he underwent a service enlistment examination in October 1998; no knee disorder was identified.  A February 1999 arrival screening form indicates that the appellant denied any medical problems with his knees and that he denied any injuries during boot camp.  On medical examination, his lower extremities (knees) were clinically normal.  In July 1999, the appellant underwent an abbreviated aeromedical examination; there were no complaints or findings relating to either knee.  In April 2000, the appellant was a passenger in the front seat of a car that was involved in a motor vehicle accident.  He incurred lacerations to his face; he did not complain of any knee injury.  On physical examination of his extremities, there were no injuries to his lower extremities.  In October 2000, the appellant underwent another abbreviated aeromedical examination; again there were no complaints or clinical findings relating to either knee.  The appellant underwent an annual flight physical in June 2001; he reported the April 2000 car accident, but he did not mention any problem with either knee.  On physical examination, his lower extremities were clinically normal.

After his separation from active service in July 2002, the appellant underwent a VA medical examination in November 2002.  He reported experiencing symptoms of knee soreness and pain that he said had started in April 1999, and he related this to his physical training in the military.  He also reported that this pain had lasted several days, and then resolved.  Afterwards, he said, he had experienced burning when using stairs and running.  The appellant further stated that his knee symptoms had became more evident when flying on a daily basis after he completed flight school in 2002.  He said his pain increased when he used stairs, and that the pain resolved after about 20 seconds.  He also described his pain as being better with rest and non-weight bearing elevation.  The appellant complained of bilateral knee pain, burning without radiation, and numbness with sensations of crunching or grinding when he flexed or extended his knees.  On physical examination, his posture and gait were normal.  The appellant demonstrated 130 degrees of flexion in the right knee with pain and 140 degrees of flexion on the left.  Extension was to zero degrees bilaterally.  There was some very slight swelling of the right knee.  There was no significant tenderness to palpation of either knee.  The anterior drawer sign and the McMurray's sign were each negative bilaterally.  Radiographic examination of each knee was normal.  The examiner rendered a diagnosis of bilateral knee sprain with some slight decrease in range of motion.

The appellant testified at his January 2006 Travel Board hearing that he was currently a mechanic for F-22 aircraft.  He stated that his in-service duties for about two years involved the daily and constant jumping on and off of a fuselage at a distance of about four feet.  He did not wear knee pads.  He also said that he ran six to seven miles per day in service.  The appellant testified that he did not go to sick call for any such knee pain during service and that he had not undergone a service separation medical examination.  The appellant stated that he currently experienced pain in each knee on a daily basis.  He said that he had to walk up about 75 stairs to get to his parking spot at work and that his knees would burn when he reached the top.  The appellant also stated that he did not run anymore.  

The evidence of record includes a private physician report dated in March 2006.  The appellant had sought orthopedic treatment for complaints of bilateral knee pain.  He told the doctor that he had sustained a knee injury while in service from jumping up and down from a helicopter fuselage.  On physical examination, there was no swelling of either knee.  There was no pain to palpation over the patellofemoral joint.  The Lachman test was negative.  The pivot shift test was negative.  There was no instability.  The appellant complained of pain with squatting and bending.  The tilt test and lateral flip test produced minimal discomfort.  There was no pain to palpation over the medial or lateral joint lines.  Radiographic examination of both knees was accomplished and no abnormalities were demonstrated.  The physician rendered a diagnosis of bilateral patellofemoral pain.  The appellant asked about the etiology of his knee pain and the doctor noted that there was the possibility of it being service connected; however, the doctor also noted that the appellant was possibly predisposed to this problem and that his post-service work could have created stress over the patellofemoral joint.  A physical examination conducted at the same clinic in June 2007, revealed normal strength and muscle tone in the lower extremities.  

The appellant's spouse submitted a written statement to the RO in September 2008.  She stated that the couple had been married while the appellant was still in service (in 2001) and that she remembered the appellant complaining about his knees going back to that time.  She also said that the appellant had had to scale back his running due to his knees and that he was working two jobs.  

The appellant underwent another VA medical examination in May 2009.  The examiner reviewed his claims file and medical records, and stated that he could not find any in-service mention of any knee problem or treatment.  The appellant reported that he was able to carry out his work without any problem.  He said that he could walk as much as he wanted and that he did some jogging.  The appellant also reported climbing 80 stairs to his parking spot on a daily basis; he said that his knees hurt at the top.  He said that he still experienced burning in his knees and related his knee problems to his duties in service.  He further stated that he was not getting any regular medical care for his knees, including prescribed medications.  

On physical examination, the appellant walked quite briskly and without a limp.  He was able to walk on his tiptoes and heels.  The appellant demonstrated a range of motion in each knee from minus three degrees of extension to 130 degrees of flexion.  There was no additional loss of motion with repeated testing.  There was good stability in both planes of each knee.  X-rays were taken of each knee; this radiographic examination was normal.  Cartilage space was well maintained and there was no evidence of osteophytes.  MRI testing for soft tissue problems was accomplished; the MRI was normal for each knee.  The lateral and medial menisci were normal.  The anterior and posterior cruciate ligaments were normal.  The tendons were normal.  The examiner stated that the appellant was suffering from the symptom of painful knees but that his examination and X-rays were normal.  The examiner also stated that the appellant had no disability, especially in light of the fact that he could carry out all of the expected activities of a man his age, to include climbing 80 stairs to park his car each day.  After MRI testing was negative, the examiner again stated that the appellant had no knee pathology.

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau v. Derwinski, supra.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has considered the appellant's written statements submitted in support of his contentions that he has right and left knee disorders as a result of his service.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the appellant's statements are not competent evidence of a diagnosis of any knee pathology, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

However, there is no medical evidence of record, either during service, or after service, that demonstrates the existence of any chronic knee pathology.  There is no X-ray evidence of record revealing the presence of any right or left knee arthritis.  The May 2009 MRI examination of the appellant's knees was normal and did not reveal any soft tissue pathology either.  The clinical records in evidence do not document the existence of any current diagnosed right or left knee disorder or the existence of any chronic right or left knee pathology.

The Board notes that chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  Furthermore, there is no medical evidence of record in this case to establish a nexus between any in-service incident and any claimed right knee disorder or any claimed left knee disorder.

No diagnosis of any chronic right or left knee disorder has been rendered in the medical evidence of record.  Although the appellant has contended that he experiences bilateral knee pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board must assess the appellant's competence to report sustaining a right or left knee disorder during his military service, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a Veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  The Board recognizes the apparent sincerity of the arguments advanced by the appellant that he has a right knee disorder and a left knee disorder that should be service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, supra.

It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, musculoskeletal pathology requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran, his spouse, or his representative about the origins of his claimed bilateral knee disorder, because they are not qualified to offer such opinions.

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, supra.  Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the totality of the evidence of record, including the service treatment records, the private treatment records and the reports of VA examination, the Board finds that the preponderance of the evidence is against the appellant's bilateral knee service connection claim.  The Board concludes that the weight of the "negative" evidence, principally in the form of the service medical treatment records (which do not document any claimed in-service chronic condition), the private and VA imaging evidence of record documenting the lack of any bone or soft tissue pathology, the lack of a diagnosis of any chronic knee pathology and the lack of any competent medical opinion finding some etiologic nexus between the claimed bilateral knee condition and service exceeds that of the "positive" evidence of record, which basically amounts to the appellant's contentions.  The lack of any evidence of clinical findings is itself evidence which also strongly suggests that no claimed knee condition is traceable to disease or injury that occurred during the appellant's time in the Marine Corps.

Thus, the evidence preponderates against the claim of service connection for a right knee disorder and against the claim for a left knee disorder.  The evidence does not support a finding of right or left knee arthritis to a compensable degree within the first post-service year, and no medical nexus evidence supports a finding of direct service connection for any right or left knee pathology as no current diagnosis for any right or left knee pathology is of record.  In addition, no medical nexus evidence supports a finding of direct service connection for any knee pathology - the only opinion on the question states that service is one of three possible etiologic causes.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a bilateral knee disorder.  As such, the evidence is insufficient to support a grant of service connection for a right knee disorder or a left knee disorder.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's bilateral knee service connection claim.  Because the preponderance of the evidence is against this service connection claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral (right and left) knee disorder is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


